Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-12 and Species A (claims 3 and 6) in the reply filed on September 3, 2020 is acknowledged.

Upon reconsideration of the restriction requirement set forth in the previous Examiner’s Office action (OA) mailed on August 25, 2020, the restriction requirement is withdrawn.  Accordingly, claims 1-15 are examined in the current OA. 

Claim Objections

Claims 1, 6, 10, 13, and 15 are objected to because of the following informalities:  

As to claim 1, at lines 7-8, replace the recitation “the rubbery block of the styrenic block copolymer” with “the at least one rubbery block of the first styrenic block 

As to claim 6, at line 2, replace the recitation “first styrenic block copolymer” with “of the first styrenic block copolymer”. 

As to claim 10, at lines 2-3, insert the recitation “of the” before “styrenic component”.  Further, at line 3, insert “the” before “(meth) acrylic”.  Moreover, at line 3, replace the recitation “polymeric tackifier” with “polymeric material”.   Further, at line 4, insert “of the” before “second tackifier”. 

As to claim 13, at lines 3-4, replace the recitation “the pressure-sensitive adhesive layer” with “the first pressure-sensitive adhesive layer”. 

As to claim 15, replace the recitation “the pressure-sensitive adhesive layer” with “the first pressure-sensitive adhesive layer”. 


Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3, 5, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 3, this claim recites “the first styrenic copolymer”.  There is a lack of antecedent basis with respect to this limitation in the claim.  The “the first styrenic copolymer” should be replaced with “the first styrenic block copolymer”. 

As to claim 5, this claim recites “the styrenic diblock copolymer’.  There is a lack of antecedent basis for this limitation in the claim.  Claim 5 should depend from claim 4. 

As to claim 6, this claim recites “0 to 30 weight percent second styrenic block copolymer”.   This claim depends from claim 4, wherein claim 4 recites “second styrenic copolymer”.   Accordingly, it is unclear whether the second styrenic block copolymer as recited in claim 6 is an additional block copolymer or further refers to the second styrenic copolymer of claim 4.  Moreover, if the second styrenic block copolymer of claim 6 further refers to the second styrenic copolymer of claim 4, then it is unclear how this styrenic block copolymer can be optional (0 weight %) in claim 6 given that claim 4 positively requires presence of the second styrenic copolymer (see “further comprises a second styrenic copolymer” in claim 4). 


It is submitted that claim 7 could be recited as “The pressure-sensitive adhesive composition of claim 1, wherein the (meth)acrylic based polymeric material comprises 30 to 100 weight percent of an alkyl (meth)acrylate monomer having Tg greater than 50°C when polymerized as a homopolymer, 0 to 15 weight percent of a polar monomer, 0 to 50 weight percent of an alkyl (meth)acrylate having a Tg no greater than 20°C when polymerized as a homopolymer, and 0 to 5 weight percent or a vinyl monomer that does not contain a (meth)acryloyl group.” 

As to claim 10, this claim recites “(meth) acrylic-based polymeric tackifier”.  There is a lack of antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US 2010/0075132A1) in view of Hansen (US 4,107,233).

As to claim 1, Waid discloses a pressure-sensitive adhesive (PSA) composition containing 92 to 99.9 parts of a block copolymer adhesive composition and 0.1 to less than 10 parts of an acrylic adhesive composition (0004).  Further, the block copolymer adhesive composition of Waid includes a first block copolymer (styrenic component) comprising at least one glassy block comprising a first polymerized monvinyl aromatic monomer e.g. styrene (0004 and 0025) and at least one rubbery block (0004).   Waid further discloses that the PSA composition contains a high Tg tackifier (second tackifier) that is compatible with a rubbery block (0040), wherein the high Tg tackifier includes “polymeric terpenes [terpene resin], heterofunctional terpenes [terpene resin], coumarone-indene resins, esters of rosin acids…C5 aliphatic resin [aliphatic hydrocarbon tackifier]…hydrogenated styrene monomer resins, and blends thereof.” (0043).  


As to claim 1, the difference between the claimed invention and the prior art of Waid is that Waid is silent as to disclosing the first tackifier (b) as claimed. 

However, Hansen discloses blends of alkenyl arene-diene block copolymers (e.g. styrene-butadiene-styrene or styrene-isoprene-styrene) with acrylic resins (first tackifier) exhibiting improved adhesion to polyurethane cerements and other substrates (abstract, column 1, lines 5-15, and column 1, lines 35-40).  Further, Hansen discloses that the specific examples of the acrylic resins include ELVACIE® 2013 (column 3, lines 25-30).  While Hansen does not explicitly refer the acrylic resin as a first tackifier as claimed, however, it is submitted that Hansen and applicant disclose identical material as the first tackifier i.e. ELVACITE® 2013. See 0079 and 0187 of US Patent Application Publication No. 2019/0322904 A1 of the present application (“the published application”).   As such, absent any factual evidence on the record, a person having ordinary skill in the art would recognize that Hansen discloses claimed first tackifier.  Moreover, given that Hansen and applicant disclose identical acrylic resin as a tackifier, a person having ordinary skill in the art would recognize that the acrylic resin (ELVACITE 2013) of Hansen would intrinsically have Tg of equal to at least 50°C and Mw in the range of 5,000 to 200,000 Da as claimed. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin (e.g. ELVACITE® 2013) of Hansen in the PSA composition of Waid, motivated by the desire to obtain a 

As to claims 2 and 3, Waid discloses identical block copolymer as disclosed by present application i.e. Kraton 1161-D (Table 1 of Waid and 0038 of the published application).  Accordingly, it is reasonable to presume that Waid suggests claims 2 and 3.  Moreover, Kraton 1161-D is a linear SIS block copolymer containing 15% of S (see Table 1 of Waid), which is interpreted as containing 15 wt% glassy block by the examiner. As such, a person having ordinary skill in the art would recognize that balance amount of rubbery block would be 85 wt%.  

As to claim 4, Waid discloses that Kraton 1161-D (SIS block copolymer) contains 19% of diblock (Table 1), which is interpreted to suggest second styrenic copolymer that is styrenic diblock copolymer having a single glassy block and a single rubbery block as claimed. 

As to claim 6, Waid discloses Kraton 1161-D liner SIS block copolymer containing 19% diblock (19 weight %) (second styrenic block polymer).  Accordingly, balance amount of SIS triblock (first styrenic block copolymer) in Kraton 1161-D would be 81% (81 wt%).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 


As to claim 8, Waid does not explicitly disclose the amount of the first tackifier (1 to 25 wt%).  However, Hansen discloses a polymer composition comprising 100 parts by weight of a block copolymer and about 1 to about 100 parts by weight of an acrylic resin (first tackifier) (column 1, lines 40-45).  As such, the amount of acrylic resin in wt% converts to 0.99 wt% to 50.00 wt% and overlaps with the claimed range of 1 to 25 wt% such that prima facie case of obviousness exists.  MPEP 2144.05(I).  The amount of acrylic resin in wt% is calculated as (1/101) * 100 = 0.99 wt% and (100/200) * 100 =  50.0 wt%.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 


As to claim 10 limitation of 40 to 60 wt% of the styenic component, it is submitted that Waid discloses a PSA composition containing 31.44 wt% of PASBC (styrenic component) and 13.47 wt% of KRATON 1161 D (styrenic component) (Table 2, Adh-1).  As such, total wt% of the styrenic component in the PSA composition of Waid equals to 44.91 wt%, which is within the claimed range of 40-60 wt%.  

As to claim 10 limitation of 1 to 25 wt% of (meth) acrylic based polymeric tackifier, it is submitted that Hansen as set forth previously discloses o 0.99 wt% to 50.00 wt% of acrylic resin ((meth)acrylic based polymeric tackifier).  

As to claim 10 limitation of 10 to 50 wt% of the second tackifier, as set forth previously, Waid discloses an adhesive composition containing 23.30 % of ESCOREZ 1310LC aliphatic C-5 tackifying resin (aliphatic hydrocarbon tackifier as the second tackifier) (Table 1 and 0084).   Alternatively, with respect to the amounts of the styrenic component, (meth) acrylic based polymeric tackifier, and second tackifier as claimed, it is submitted that generally differences in concentration or temperature will not support 

As to claim 11, Waid discloses that the PSA composition includes acrylic adhesive ((meth)acrylic based polymeric material) composition (0004).  Waid does not disclose whether this acrylic adhesive is elastomeric.  However, it is submitted that no difference is seen between the claimed (meth)acrylic based polymeric material and the acrylic adhesive of Waid.  Accordingly, it is reasonable to presume that the acrylic adhesive of Waid is an elastomeric (meth)acrylic based polymeric material. 

As to claim 12, Waid suggests crosslinking of the adhesive using e-beam radiation (0073). 

As to claim 13, Waid discloses a tape (article) comprising a backing (first substrate) and a PSA skin adhesive (a first PSA layer) bonded to at least one major surface of the backing (0055).  As to claim 13 limitation of the PSA composition comprising (a) a styrenic component…(c) a second tackifier…”, it is submitted that this limitation is identical to claim 1.  Accordingly, the disclosure of Waid as modified by Hansen as set forth previously is incorporated here by reference to render obvious the aforementioned claim limitation. 

As to claim 14, Waid discloses that the backing (also referred to as “core” by Waid) is a foam (0056 and 0059). 
directly bonded to a major surface of a backing or core”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US 2010/0075132A1) in view of Hansen (US 4,107,233) as applied to claim 1 above, and further in view of Groves (US 5,677,376).

Waid is silent as to explicitly disclosing the wt% of the glassy block and rubbery block in the diblock copolymer.  

However, Groves discloses a polymer blend that is useful as adhesives, primers, inks, and paints (column 1, lines 10-13).  The polymer blend of Groves includes (a) a modified block copolymer e.g. AB block copolymer (di block) containing a polystyrene block (glassy block) and a polydiene block (rubbery block) (column 1, lines 25-30 and column 2, lines 25-30), and (b) a polymer comprising a polymerization reaction product of two or more mono-ethylenically unsaturated monomers (column 1, lines 30-40).  Further, Groves discloses that the block copolymer has a ratio by weight of polystyrene block to polydiene block in the range from about 5:95 to 95:5 (column 2, lines 45-50).  It is submitted that a person having ordinary skill in the art would recognize that the aforementioned weight ratio overlaps with the claimed range of 10 to 50 wt% of glassy block and 50 to 90 wt% of rubbery block such that prima facie case of obviousness exists. MPEP 2144.05 (I). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2015/0044457A1) discloses an adhesive composition containing a low Tg (meth)acrylate copolymer component, a high Tg (meth)acrylate copolymer component, and a hydrogenated hydrocarbon tackifier (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 26, 2021